DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over the European Patent (WO2019/020308 A1).
4.	Regarding to claims 1 and 6, the European reference discloses a filtering apparatus (60 in Figs. 4-6, paragraph 0064) of an overspray paint booth (10 in Fig. 2, paragraph 0054) comprising an elongated housing (62, paragraph 0066) configured to receive overspray air and guide the overspray air (see arrow 80-85 in Fig. 5) along an exit flow path that is transverse to the entry flow path, a top plate (76, paragraph 0067) mounted to the housing (62) and disposed at an angle to the entry flow path (see angled top plate (76), paragraph 0067), and at least one filter unit (64, 66, 68 and 70, paragraph 0064) mounted in the housing (62) configured to receive the overspray air along the exit flow path.  It appears that the filter unit (64, 66, 68 and 70, paragraph 0064) is fixedly mounted in the housing (62) and not being removably-mounted.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have the filter unit being releasably mounted to the housing, since it is within the routine skill in the art to provide a unitary structure in plural parts as a matter of design choice.  Nervin v. Erlichman, 168 USPQ 177, 179.  In addition, being releasably-mounted to the housing, the filter unit would be easily removed for maintenance or for routine change-out for life without interruption to the operation of the overspray paint booth.
5.	Regarding to claims 2 and 3, the European reference shows the top plate (76) disposed at an angle about 15 to about 45 degrees.
6.	Regarding to claim 4, the European reference shows the top plate (76) having no substantially openings.
7.	Claim 5 calls for the limitation “having gaps no larger than one inch”.  Unexpected results must be established by factual evidence.  Mere conclusory statements in the specification do not suffice.  In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972).  In re Wood, 528, F.2d 638, 642, 199 USPQ 137, 140 (CCPA 1978).
8.	Regarding to claim 7, the European reference discloses a lower plate (84 in Fig. 4) disposed and spaced from the top plate (76), thereby forming a chamber (60) between the top plate (76) and the lower plate (84).
9.	Regarding to claim 8, the European reference discloses a shield (48 in Fig. 1) mounted over a portion of the overspray receiving surface of the top plate (76).
10.	Regarding to claim 9, the European reference discloses at least one filter unit having reinforcement panels mounted in opposite ends (88 in Fig. 7, 90 in Fig. 8).
11.	Regarding to claim 10, the European reference discloses the angled top plate (76) having a smooth surface rather than a rough surface that disrupts smooth flow.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide the smooth surface of the top plate (76) of the European reference with a rough layer since it is well known in the art that a rough surface would increase the surface area, thus, slow down the flow dynamics.
12.	Regarding to claim 11, the European reference shows in Figs. 4 and 7-9 that the sidewalls having lateral edge aligned with an edge of the adjacent sidewall with a respective inside corner, but not folded over the adjacent sidewall.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have the sidewall lateral edge folded over the adjacent sidewall since it is well known in the art that folding corner would promote a tightly fitted housing preventing any air leakage or bypassing.
13.	Regarding to claim 12, the European reference shows in Figure 4 that the floor (84) is fixedly mounted to the housing, and not pivotably mounted to the sidewalls.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the floor (84) of the European reference to be pivotably mounted to the sidewalls as a “door” to promote easy access to the filter unit located inside the housing for routine maintenance or change-out due to life.
14.	Regarding to claims 13-15, the European reference shows in Figures 4-9 that the filter unit (64, 66, 68 and 70) inherently connected to each other via support links.
Claim Rejections - 35 USC § 102
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


16.	Claims 16 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the European Patent (WO2019/020308 A1).
17.	Regarding to claims 16 and 31, the European reference teaches a filtering apparatus (60 in Figs. 4-6, paragraph 0064) of an overspray paint booth (10 in Fig. 2, paragraph 0054) comprising an elongated housing (62, paragraph 0066) configured to receive overspray air and guide the overspray air (see arrow 80-85 in Fig. 5) along an exit flow path that is transverse to the entry flow path, a top plate (76, paragraph 0067) mounted to the housing (62) and disposed at an angle to the entry flow path (see angled top plate (76), paragraph 0067), and at least one filter unit (64, 66, 68 and 70, paragraph 0064) mounted in the housing (62) configured to receive the overspray air along the exit flow path.
18.	Regarding to claims 17, 18, 32 and 33, the European reference shows the top plate (76) disposed at an angle about 15 to about 45 degrees.
19.	Regarding to claims 19 and 35, the European reference shows the top plate (76) having no substantially openings.
20.	Claims 20 and 34 call for the limitation “having gaps no larger than one inch”.  Unexpected results must be established by factual evidence.  Mere conclusory statements in the specification do not suffice.  In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972).  In re Wood, 528, F.2d 638, 642, 199 USPQ 137, 140 (CCPA 1978).
21.	Regarding to claims 22 and 37, the European reference discloses a lower plate (84 in Fig. 4) disposed and spaced from the top plate (76), thereby forming a chamber (60) between the top plate (76) and the lower plate (84).
22.	Regarding to claims 23 and 38, the European reference discloses a shield (48 in Fig. 1) mounted over a portion of the overspray receiving surface of the top plate (76).
23.	Regarding to claims 24 and 39, the European reference discloses at least one filter unit having reinforcement panels mounted in opposite ends (88 in Fig. 7, 90 in Fig. 8).
24.	Regarding to claims 25 and 40, the European reference discloses the angled top plate (76) having a smooth surface rather than a rough surface that disrupts smooth flow.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide the smooth surface of the top plate (76) of the European reference with a rough layer since it is well known in the art that a rough surface would increase the surface area, thus, slow down the flow dynamics.
25.	Regarding to claims 26 and 41, the European reference shows in Figs. 4 and 7-9 that the sidewalls having lateral edge aligned with an edge of the adjacent sidewall with a respective inside corner, but not folded over the adjacent sidewall.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have the sidewall lateral edge folded over the adjacent sidewall since it is well known in the art that folding corner would promote a tightly fitted housing preventing any air leakage or bypassing.
26.	Regarding to claims 21 and 36 calling for the filter unit being releasably mounted in the housing.  It appears that the filter unit (64, 66, 68 and 70, paragraph 0064) of the European reference is fixedly mounted in the housing (62) and not being removably-mounted.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have the filter unit being releasably mounted to the housing, since it is within the routine skill in the art to provide a unitary structure in plural parts as a matter of design choice.  Nervin v. Erlichman, 168 USPQ 177, 179.  In addition, being releasably-mounted to the housing, the filter unit would be easily removed for maintenance or for routine change-out for life without interruption to the operation of the overspray paint booth.
27.	Regarding to claims 27 and 42, the European reference shows in Figure 4 that the floor (84) is fixedly mounted to the housing, and not pivotably mounted to the sidewalls.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the floor (84) of the European reference to be pivotably mounted to the sidewalls as a “door” to promote easy access to the filter unit located inside the housing for routine maintenance or change-out due to life.
28.	Regarding to claims 28-30 and 43-45, the European reference shows in Figures 4-9 that the filter unit (64, 66, 68 and 70) inherently connected to each other via support links.
Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        December 06, 2022